DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This application is a 371 of PCT/JP2020/019443, filed on 05/15/2020, which is entitled to and claims the benefit of priority of JP Patent App. No. 2019-095109, filed 05/21/2019. The preliminary amendment filed on 10/20/2021 is entered and acknowledged by the Examiner.
3.	Applicant’s election of Group III, claims 13, 16-21 without traverse in the reply filed on 06/22/2022 is acknowledged. 
4.	Claims 1-21 are pending. Claims 13, 16-21 are under examination on the merits. Claims 1-12, 14-15 are withdrawn to a non-elected invention from further consideration.
  
Information Disclosure Statement
5.	The information disclosure statement submitted on 10/20/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the examiner has considered the information disclosure statement.
Drawings
6.	The drawings are received on 10/20/2021. These drawings are acceptable.

Priority

7.	Receipt is acknowledged of papers submitted on 10/20/2021 under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 



Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 13,16, 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Sum et al. (US Pub. No. 2018/0002354 A1, hereinafter ““354”) in view of Fuji et al.(WO 2015/050243, machine translation, hereinafter “’243”).

Regarding claim 13:  “354 teaches a perovskite-type semiconductor nanocrystal, wherein the nanocrystal is sealed and encapsulated in SiOx and/or SiO2, or a solid lipid structure, and stability can be improved by the encapsulation (Page 2, [0016]; Page 6, [0081]; Page 7, [0090]-[0091]; Page 16, [0153]-[0156]). “354 does not expressly teach whether or not the SiOx and/or SiO2, or solid lipid structure have pores that are in communication with an inner space.
 However, “243 teaches a method for obtaining composite material hollow particles, in which phosphor crystal nanoparticles are supported on the inner surfaces of silica hollow particles: silica hollow particles having pores in the shells thereof are used; the silica hollow particles are impregnated with a raw material solution of phosphor crystals and after being allowed to penetrate into internal hollow cavities via the pores, the raw material solution of phosphor crystals is crystallized to constitute nanoparticles; the pore diameter is preferably 0.5-10 nm; the particle diameter of the composite material hollow particles is preferably 30-2000 nm; and the thickness of the silica shell of the hollow particles is 2-25 nm. The phosphor nanocrystals are zinc oxide-based semiconductor nanocrystals rather than perovskite-type semiconductor nanocrystals, but a person skilled in the art would understand that the procedure of document 2 for supporting semiconductor nanocrystals on the inner surfaces of silica hollow particles would not be limited to zinc oxide and could also be applied to other semiconductor nanocrystals (Page 8/17, [0022]-[0023]; Pages 9-10/17, [0030]-[0032]; Fig, 10-1C) with benefit of providing a method of producing a composite hollow particle capable of supporting phosphor particles on a silica shell of silica hollow particles directly at a temperature near room temperature (Page 6/17, [0010]), since it is expected that an optical material having a high luminous efficiency and a high luminous efficiency can be produced by supporting phosphor particles on a shell of silica hollow particles, thereby emitting fluorescence (Page 5/17, [0007]; Page 6/17, [0010]). 
In an analogous art the light-emitting particles, and in the light of such benefit before the effective filing date of the claimed invention, a person skilled in the art could easily conceive from teaching of “243 which shares with “354 a feature of encapsulating semiconductor nanocrystals in capsules (silica hollow particles), and configuring the step for encapsulation of “354 to be a step in which hollow particles made from SiOx and/or SiO2, or a solid lipid structure, which have pores that are in communication with an inner space, are impregnated with a solution containing a raw material compound of perovskite-type nanocrystals, and the product is dried to precipitate perovskite-type nanocrystals; and adopting a configuration in which the SiOx and/or SiO2, or the solid lipid structure, have pores that are in communication with an inner space with benefit of providing a method of producing a composite hollow particle capable of supporting phosphor particles on a silica shell of silica hollow particles directly at a temperature near room temperature (Page 6/17, [0010]), since it is expected that an optical material having a high luminous efficiency and a high luminous efficiency can be produced by supporting phosphor particles on a shell of silica hollow particles, thereby emitting fluorescence as suggested by “243  (Page 5/17, [0007]; Page 6/17, [0010]).

	Regarding claims 16:  “354 teaches a light-emitting particle dispersion comprising the light-emitting particles and a dispersion medium for dispersing the light-emitting particles (Page 12, [0139]; Page 14, [0143]). 

	Regarding claim 20:  “354 teaches a light-emitting element comprising a light-emitting layer containing the light-emitting particles (Page 3, [0039]; Page 4, [0051]; Page 9, [0110]). 

	Regarding claim 21:  “354 teaches the light-emitting element, further comprising a light source unit that radiates the light-emitting layer with light (Page 1, [0003]; Page 3, [0039]; Page 9, [0110]). 


10.	Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sum et al. (US Pub. No. 2018/0002354 A1, hereinafter ““354”) in view of Fuji et al. (WO 2015/050243, machine translation, hereinafter “’243”) as applied to claim 1 above, and further in view of Yoshihara et al. (JP 2019026778 A, hereinafter “”778”).


Regarding claims 17-19: The disclosure of “354 in view of “243 is adequately set forth in paragraph 9 above and is incorporated herein by reference. “354 in view of “243  does not expressly teach an ink composition comprising the light-emitting particle particles, a photopolymerizable compound, and a photopolymerization initiator, wherein the  photopolymerizable compound is a photoradical polymerizable compound, and the photopolymerization initiator is at least one selected from the group consisting of alkylphenone compounds, acylphosphine oxide compounds, and oxime ester compounds.
	However, “778 teaches an ink composition (Page 9/51, [0015]) comprising the light-emitting particle particles, a photopolymerizable compound, and a photopolymerization initiator, wherein the photopolymerizable compound is a photoradical polymerizable compound (Page 24/51, [0085]), and the photopolymerization initiator is at least one selected from the group consisting of alkylphenone compounds, acylphosphine oxide compounds, and oxime ester compounds (Page28/51, [0107]-[0109]) with benefit of providing an ink composition containing a luminescent nanocrystal particle, a curing component, and a singlet oxygen quencher (Page 11/51, [0020]), wherein the ink composition for a color filter used for forming a pixel portion of a color filter by, for example, a photolithography method, an inkjet method, or the like (Page 11/51, [0021]), since by using a conventional ink composition, there has been a problem in that a light conversion layer is deteriorated when ultraviolet rays are irradiated in an atmosphere or after an ultraviolet ray or visible light is exposed after a light conversion layer is formed (Page 11/51, [0023]). 
In an analogous art of the light-emitting particles comprising an ink composition, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to apply the light-emitting particle dispersion by “354, so as to include an ink composition comprising the light-emitting particle particles, a photopolymerizable compound, and a photopolymerization initiator, wherein the photopolymerizable compound is a photoradical polymerizable compound, and the photopolymerization initiator is at least one selected from the group consisting of alkylphenone compounds, acylphosphine oxide compounds, and oxime ester compounds as taught by “778, and would have been motivated to do so with reasonable expectation that this would result in providing an ink composition containing a luminescent nanocrystal particle, a curing component, and a singlet oxygen quencher (Page 11/51, [0020]), wherein the ink composition for a color filter used for forming a pixel portion of a color filter by, for example, a photolithography method, an inkjet method, or the like (Page 11/51, [0021]), since by using a conventional ink composition, there has been a problem in that a light conversion layer is deteriorated when ultraviolet rays are irradiated in an atmosphere or after an ultraviolet ray or visible light is exposed after a light conversion layer is formed as suggested by “778 (Page 11/51, [0023]). 


Examiner Information
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bijan Ahvazi, Ph.D. whose telephone number is (571) 270-3449.  The examiner can normally be reached on Mon-Fri 9.00 A.M. -7 P.M.. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Bijan Ahvazi/
Primary Examiner, Art Unit 1763
06/27/2022